Citation Nr: 0511406	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  02-08 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis.  

2.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

When the case was previously before the Board, in August 
2003, it was remanded for further development.  The requested 
development was completed and the Board proceeds with it 
review of the appeal for service connection for prostate 
cancer.  The other issue on appeal, service connection for 
hepatitis, is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim for service 
connection for prostate cancer and has notified him of the 
information and evidence necessary to substantiate his claim.  

2.  The medical evidence shows that the veteran's carcinoma 
of the prostate was first diagnosed decades after service and 
there is no competent evidence that suggests a causal link 
between his prostate cancer and any incident of active 
service. 


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of May 2004 discloses that 
it complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide 
"any" evidence in his possession pertaining to the claim; 
that he should give VA everything he had pertaining to the 
claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not done in this case.  However, the file reflects a 
continuous flow of information to the veteran.  The rating 
decision, statement of the case, supplemental statement of 
the case, and May 2004 VCAA letter, and other correspondence, 
notified the veteran and his representative of the status of 
the evidence as it was developed and of the need for 
substantiating evidence from him.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) for the holding 
that VCAA does not apply where there is extensive factual 
development, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements, which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Background  No prostate abnormalities or cancer were noted 
during service.  The veteran's urine was dark at the time of 
the attack of jaundice in July and August 1946; however, his 
urine cleared and he was asymptomatic.  The veteran's 
genitourinary system was reported to be normal on separation 
examination in September 1946.  

Cancer may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  In this case, there is no evidence that cancer of 
the prostate was manifested to any extent during the first 
year following the veteran's release from active service.  

Many years passed after service, without competent medical 
evidence of cancer or a prostate disorder.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

In a letter dated in April 2000, S. K., M.D. told of 
evaluating the veteran that month.  Testing had disclosed 
adenocarcinoma of the prostate and the doctor planned 
radiation treatment.  

During the veteran's February 2003 private hospitalization, 
on consultation, a doctor noted a history of prostate cancer, 
treated with radiation and medication.  The secondary 
diagnoses also noted a personal history of malignant neoplasm 
of the prostate.  

Although the veteran's prostate cancer was noted by recent 
examiners, they did not connect it to service.  In fact, 
there is no competent medical evidence to connect the 
veteran's recent prostate cancer to disease or injury in 
service.  On the other hand, there is evidence against the 
claim.  The normal genitourinary findings on the September 
1946 separation examination and the passage of many years 
since service are evidence against the claim.  They provide, 
in this case, a preponderance of evidence, which establishes 
that the veteran's prostate cancer is not the result of 
disease or injury during his period of World War II service 
that occurred decades ago.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for prostate cancer, the benefit 
of the doubt doctrine is not applicable and the appeal must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for prostate cancer is denied.  



REMAND

The remaining issue in appellate status is service connection 
for hepatitis.  The veteran contends that he has residuals of 
hepatitis as the result of infection in service.  In an 
October 2002 statement, he reported that that he was sent to 
China in 1946 and endured various filthy conditions.  He 
reports receiving injections with contaminated needles and he 
also had dental work done there.  After leaving China, in 
July 1946, his skin and eyes were yellow and his urine was 
very dark.  Upon arrival in the United States, he was 
hospitalized with a diagnosis of hepatitis or jaundice.  The 
veteran submitted a copy of his orders for transfer in 
September 1946.  The relevant evidence is summarized below.

The service medical records confirm that the veteran received 
several inoculations between January 1946 and May 1946.  
These records also show that the veteran was hospitalized in 
July 1946, with complaints of constipation and jaundice.  
Hospital examination showed the sclera of his eyes to be 
yellow and his liver was palpable, one finger breadth from 
the costal margin.  He improved with rest and treatment.  By 
mid-August 1946, his liver was no longer palpable and his 
eyes no longer had yellow sclera.  At the end of August 1946, 
he was found to be asymptomatic.  He was released to duty, as 
fit, in September 1946.  The final diagnosis was jaundice, 
acute, infectious.  

The veteran was transferred for separation from service and 
afforded a separation examination at his new station.  The 
September 1946 examination report notes his jaundice, in 
August 1946, and reports that his eyes, abdomen, and 
genitourinary system were normal.  

A VA examination was performed in October 1999.  The examiner 
went over the veteran's service medical history in detail.  
Currently, the veteran was not being treated for liver 
disease.  He experienced episodes of colic or abdominal pain 
about three times a month.  These responded to Maalox and the 
possibility of gastroesophageal reflux disease was being 
considered.  He reported fatigue and weakness.  He denied 
liver disease risk factors such as blood transfusions, 
intravenous drug use, intranasal cocaine use, tattooing, 
occupational blood exposure, or high-risk sexual activity.  
There were no current symptoms of liver disease.  Weight was 
reportedly stable.  He denied steatorrhea, malabsorption, 
hematemesis or melena.  

On examination, there were no ascites.  He did not appear 
malnourished.  He had some epigastric pain to deep palpation.  
This was reportedly aggravated by eating green peppers.  The 
liver size appeared normal.  There were no superficial 
abdominal veins.  Muscle strength was good.  There was no 
muscle wasting.  There was no palmar erythema or spider 
angiomata.  The abdomen was soft and tender in the epigastric 
area.  Bowel sounds were positive.  There was no 
hepatosplenomegaly.  Recent laboratory tests were reviewed.  
Liver function tests were within normal limits.  Hepatitis 
screening was positive for hepatitis A.  For hepatitis B, the 
screening antigen was negative and the screening antibody was 
positive.  Screening for hepatitis C was negative.  The 
examiner discussed the case with another physician and 
concluded that the liver functions had been normal and there 
was no jaundice.  The examiner expressed the opinion that 
there was no residual from the hepatitis that the veteran 
appeared to suffer back in 1946.  

The veteran was treated at a private hospital in February 
2003.  On admission examination, his abdomen was soft and 
nontender.  Bowels sounds were present.  The veteran had a 
consultation, he had been admitted for an acute 
gastrointestinal bleed.  It was noted that he had had 
hepatitis in service.  His abdomen was obese, soft and 
distended with epigastric tenderness.  There was no 
organomegaly.  The impression was an acute gastrointestinal 
bleed, most likely due to a recurrent peptic ulcer.  The 
doctor wanted to rule out esophageal varices in the presence 
of hepatitis many years ago.  Tests were done.  Liver 
function tests, during the February 2003 hospitalization, had 
results within normal limits.  A hepatitis profile was 
nonreactive.  A computerized tomography scan disclosed a 
right hepatic cyst.  The principal diagnosis was chronic, 
unspecified duodenal ulcer with hemorrhage, without mention 
of obstruction.  Secondary diagnoses included hepatitis C 
carrier.  

The Board finds that, although the October 1999 VA examiner 
expressed the opinion that there was no residual from the 
hepatitis that the veteran appeared to suffer back in 1946, 
all of the relevant treatment records were not considered.  
In reviewing this documentation, it is not only apparent that 
the veteran had hepatitis during service, the medical 
evidence in recent years shows that hepatitis screening was 
positive for hepatitis A, the screening antibody was positive 
for hepatitis B, and a secondary diagnosis of hepatitis C 
carrier was recording during a hospitalization in February 
2003.  Thus, there is a current diagnosis of hepatitis and 
the veteran was treated for what appears to be hepatitis 
during service.  While there is a considerable gap in time 
between service and the first post-service medical evidence 
of hepatitis, and the record contains a competent opinion 
that weighs against the veteran's claim, the Board finds that 
not all of the relevant medical evidence was considering in 
rendering that latter opinion.  Under these circumstances, 
the veteran should be afforded a medical examination that 
includes an opinion addressing the question of whether the 
veteran has hepatitis A, B or C and, if so, whether such is 
linked to his in-service episode of hepatitis.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2004).  

The RO should also ensure compliance with the duty to assist, 
documentation and notification requirements set forth in the 
Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).

In view of the foregoing, this case is remanded to the RO for 
the following development:

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have evaluated 
or treated him for hepatitis since his 
separation from the service.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002). See also 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.

3.  The veteran should be afforded a VA 
medical examination by a clinician other 
than the physician who performed the 
October 1999 VA examination, to determine 
the nature, extent and etiology of any 
hepatitis that may be present.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Following a review of the 
relevant medical records in the claims 
file, to include the service medical 
records relating to evaluation and 
treatment of an apparent episode of 
hepatitis while on active duty, and post-
service medical records that include a 
report of an October 1999 VA examination 
that includes notations that hepatitis 
screening was positive for hepatitis A 
and hepatitis B, and a secondary 
diagnosis of hepatitis C carrier 
recording during a hospitalization in 
February 2003; the medical history 
obtained from the veteran, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more probability) that any 
hepatitis or residuals of same that may 
be present began during or is causally 
linked to any incident of or finding 
recorded during service.  In the absence 
of a current diagnosis, the examiner is 
asked to opine whether any hepatitis A, B 
or C that is presently identified by 
laboratory test alone (i.e., screening 
antigen, carrier identified by blood 
test) is a disability (i.e., productive 
or potentially productive of any health 
impairment). 

If the requested medical opinion cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for service 
connection for hepatitis.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).






This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


